            Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN OMAR JACOBS,                                :
                                                  :
                               Petitioner,        :           CIVIL ACTION NO. 17-569
                                                  :
       v.                                         :
                                                  :
SUPERINTENDENT DELBALSO, THE                      :
DISTRICT ATTORNEY OF                              :
MOTGOMERY COUNTY, and THE                         :
ATTORNEY GENERAL OF THE STATE                     :
OF PENNSYLVANIA,                                  :
                                                  :
                               Respondents.       :

                                  MEMORANDUM OPINION

Smith, J.                                                                      September 24, 2020

       The pro se petitioner and a co-defendant were tried before a jury on various charges,

including criminal homicide, in 2009. The jury convicted the pro se petitioner of first-degree

murder and other offenses, and the trial court sentenced him to, inter alia, life imprisonment. After

unsuccessfully raising a number of issues on direct appeal and then in a subsequent petition for

post-conviction collateral relief, he has now filed a petition for a writ of habeas corpus under 28

U.S.C. § 2254. Among his various claims, the petitioner asserts that the state prosecutor violated

his rights under the Sixth Amendment’s Confrontation Clause when the prosecutor referenced his

name during closing argument at a point where the prosecutor was discussing the co-defendant’s

statement to the police.

       This court referred the petition to the United States Magistrate Judge, who has authored a

well-reasoned report in which she recommends denying the habeas petition. The petitioner filed

timely objections to this report and recommendation, which are ripe for consideration.
          Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 2 of 29




         As discussed below, the court will, in large part, overrule the objections and adopt the

report and recommendation insofar as it recommends that the court deny the petition; however, the

court will modify and supplement the report and recommendation because the court agrees with

the petitioner that additional analysis is needed when it comes to the harmlessness of a clear

confrontation clause violation.

                      I.       BACKGROUND & PROCEDURAL HISTORY 1

         A jury sitting in the Court of Common Pleas of Montgomery County convicted the pro se

petitioner, Shawn Omar Jacobs (“Jacobs”), of one count of first-degree murder, two counts of

robbery, one count of criminal conspiracy to commit robbery, and one count of persons not to

possess firearms on August 21, 2009. 2 The trial court sentenced Jacobs to life imprisonment, to be

followed by a consecutive period of a minimum of 15 years to a maximum of 30 years’

imprisonment. Super. Ct. PCRA Op. at ECF p. 3. Jacobs appealed from his judgment of sentence

and fully exhausted his direct appeal rights when the United States Supreme Court denied his

petition for a writ of certiorari on February 21, 2012. Jacobs v. Pennsylvania, 565 U.S. 1216




1
  As the Montgomery County Clerk of Court provided the court with an electronic copy of the record in Jacobs’
underlying criminal case, the court will reference those documents where applicable here.
2
  Jacobs was tried along with a co-defendant, Stanley Howard (“Howard”). See Mem. Op. at ECF p. 1, Commonwealth
v. Jacobs, No. 2755 EDA 2014 (Pa. Super. Jan. 4. 2017), Doc. No. 6-14 (“Super. Ct. PCRA Op.”). Contrary to the
state trial court’s May 19, 2010 opinion and Magistrate Judge Heffley’s report and recommendation, the jury convicted
Howard of second-degree murder, not first-degree murder. Compare Op. at 1, n.5, Commonwealth v. Jacobs, No. CP-
46-CR-2057-2009 (Montgomery Cnty. Ct. Com. Pl.), Doc. No. 6-42 (“Tr. Ct. Op.”) (stating that “HowardJacobs [sic]
was convicted of first degree murder, two counts of robbery, conspiracy to commit robbery, and person[s] not to
possess firearms”); R. & R. at 2, Doc. No. 39 (“[Jacobs’] co-defendant, Stanley Howard . . ., was convicted of the
same offenses[ as Jacobs.]”); with Super. Ct. PCRA Op. at 1 (explaining that jury convicted “[Jacobs] of first-degree
murder and Howard of second-degree murder” and “both men of robbery and related offenses”); Docket,
Commonwealth v. Howard, No. CP-46-CR-2058-2009 (Montgomery Cnty. Ct. Com. Pl.), available at:
https://ujsportal.pacourts.us/DocketSheets/CPReport.ashx?docketNumber=CP-46-CR-0002058-
2009&dnh=tbpgbxO0RyZlrHO7UgrLUA%3d%3d (showing jury convicted Howard of second-degree murder). In
addition, the report and recommendation indicates that the jury convicted Howard and Jacobs on August 17, 2009,
when in fact the jury reached its verdict on August 21, 2009. Compare R. & R. at 1 (stating that “[o]n August 17,
2009, Jacobs was convicted after a jury trial”), with Tr. Ct. Op. at 7 (“The jury returned its verdict on August 21,
2009.”).

                                                         2
          Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 3 of 29




(2012); Docket, Commonwealth v. Jacobs, No. CP-46-CR-2057-2009 (Montgomery Cnty. Ct.

Com Pl.) (“Docket”) at ECF pp. 17–18, Doc. No. 6.

         Jacobs filed a pro se petition for post-conviction collateral relief under Pennsylvania’s Post

Conviction Relief Act (“PCRA”) on July 19, 2012, and, after the PCRA court appointed counsel

to represent Jacobs, counsel filed an amended PCRA petition on June 21, 2013. See Docket at ECF

pp. 19, 21; Aug. 17, 2015 Op. (“PCRA Op.”) at ECF p. 8, Commonwealth v. Jacobs, No. CP-46-

CR-2057-2009 (Montgomery Cnty. Ct. Com Pl.), Doc. No. 6-81. Jacobs eventually filed a second

amended PCRA petition and the PCRA court, after evidentiary hearings on January 23, 2014 and

August 7, 2014, denied the second amended petition on August 25, 2014. See Docket at ECF pp.

25, 27; PCRA Op. at ECF pp. 8–9. Although Jacobs appealed from the denial of his second

amended PCRA petition, the Superior Court of Pennsylvania declined to disturb the PCRA court’s

denial order. See Docket at ECF pp. 28, 31; Super. Ct. PCRA Op. at ECF p. 20. It does not appear

that Jacobs filed a petition for allowance of appeal with the Supreme Court of Pennsylvania.

         Jacobs then commenced the instant action by filing a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 on January 31, 2017. 3 Doc. No. 1. The court referred this matter to the

Honorable Marilyn Heffley, United States Magistrate Judge, for the preparation of a report and

recommendation on April 6, 2017. Doc. No. 3. As indicated above, the Montgomery County Clerk

of Court submitted the original record electronically on April 13, 2017. 4 Doc. No. 6.

         By letter dated April 11, 2017, Jacobs requested that the court stay this case, pursuant to

Rhines v. Weber, 544 U.S. 269, 275-77 (2005), to allow him to exhaust in the state courts a second


3
  The federal “prisoner mailbox rule” provides that a pro se prisoner’s petition is deemed filed “at the time petitioner
delivered it to the prison authorities for forwarding to the court clerk.” Houston v. Lack, 487 U.S. 266, 275–76 (1988).
Here, Jacobs declares that he gave the petition to prison authorities for mailing on January 31, 2017. See Pet. Under
28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (“Pet.”) at ECF p. 16, Doc. No. 1. The court
uses this date as the filing date.
4
  The Montgomery County Clerk of Court also submitted the transcripts of a hearing on a motion to suppress and the
trial transcripts on March 19, 2020. Doc. Nos. 34–38.

                                                           3
         Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 4 of 29




PCRA petition that he had filed based on alleged new evidence. Doc. No. 7. Jacobs also filed a

brief supporting his motion to stay and abey, arguing that a new witness had come forward who

averred that he was familiar with Jacobs and that, although he could not identify the perpetrators

of the murder for which the jury had convicted Jacobs, he was sure that Jacobs was not one of the

perpetrators. See Pet’r’s Br. Supporting a Mot. to Stay and Abey at 2–3, 7–9, and Ex. A, Doc. No.

12. After respondents indicated that they had no objection to the stay, they also filed a response in

opposition to Jacobs’ petition for writ of habeas corpus. See Doc. Nos. 13, 19. Jacobs then filed

another brief supporting his motion to stay and abey. Doc. No. 23.

        On October 17, 2017, Judge Heffley issued a report and recommendation recommending

that the undersigned grant Jacobs’ motion for a stay pending the resolution of his second PCRA

petition in the Pennsylvania courts. Doc. No. 24. On November 7, 2017, the undersigned approved

and adopted the report and recommendation and stayed the case pending final resolution of Jacobs’

second PCRA petition in the Pennsylvania courts. Doc. No. 26.

        Jacobs then filed a memorandum of law in support of his previously filed petition for writ

of habeas corpus that the clerk of court docketed on December 14, 2018. Doc. No. 27. The court

was not informed that Jacobs’ second PCRA petition was resolved until receiving a letter dated

June 1, 2019 from Jacobs. 5 Doc. No. 28. Jacobs also filed an additional motion to lift the stay and

abeyance dated June 4, 2019. Doc. No. 29. The court granted Jacobs’ request to lift the stay and

denied the duplicative motion to lift the stay as moot. Doc. No. 30. The court also referred the



5
 It appears that the PCRA court dismissed Jacobs’ second PCRA petition without a hearing on November 6, 2018.
See Docket, Commonwealth v. Jacobs, No. CP-46-CR-2057-2009 (Montgomery Cnty. Ct. Com. Pl.), available at:
https://ujsportal.pacourts.us/DocketSheets/CPReport.ashx?docketNumber=CP-46-CR-0002057-
2009&dnh=DPL4HcNHh1s%2bSd5nNXZHeQ%3d%3d. Although Jacobs appealed from that denial to the Superior
Court of Pennsylvania, he withdrew and discontinued that appeal in April 2019. See id.; see also Docket,
Commonwealth          v.     Jacobs,   No.     3535      EDA      2018     (Pa.   Super.),    available   at:
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=3535+EDA+2018&dnh=HCI
L4TzFaIz9MN3h%2fYakdA%3d%3d.

                                                     4
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 5 of 29




matter back to Judge Heffley for a report and recommendation on the merits of Jacobs’ petition.

Id. Two days later, Jacobs filed a supplemental memorandum of law in support of ground five of

his previously filed habeas petition. Doc. No. 31. Judge Heffley considered this supplemental

submission, and all other briefs submitted by the parties, in her report and recommendation, which

she issued on March 30, 2020. Doc. No. 39.

       Regarding the substance of the petitioner’s allegations, Judge Heffley appropriately

summarized Jacobs’ claims as follows:

        1. The prosecution violated Bruton v. United States, 391 U.S. 123 (1968) in closing
       argument by twice mentioning his name in discussing his co-defendant Howard’s
       confession, which had been redacted to exclude Jacobs’ name;

       2. His trial counsel was ineffective in failing to seek a mistrial after the alleged
       Bruton violation;

       3. His trial counsel was ineffective in failing to file a motion to suppress Willis’[s]
       testimony identifying him as the shooter when it was based on an unnecessarily
       suggestive identification procedure;

       4. The cumulative effect of his counsel’s errors deprived him of his rights to
       effective counsel and to due process;

       5. His trial counsel was ineffective in not objecting to the admission of even the
       redacted version of Howard’s confession; and

       6. His trial counsel was ineffective in failing to request a jury instruction, pursuant
       to Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954), regarding the potential
       unreliability of eyewitness testimony.

R. & R. at 7–8, Doc. No. 39. Judge Heffley concluded that, with respect to Jacobs’ first, second,

and fifth claims, the Pennsylvania courts’ determination that the prosecution had not violated

Bruton during the closing argument was contrary to United States Supreme Court precedent and

that the prosecution violated Jacobs’ rights under the Confrontation Clause. Id. at 20. Judge

Heffley also concluded that the Pennsylvania Superior Court’s determination that any Bruton

violation was harmless was not inconsistent with, or an unreasonable application of, Supreme

                                                 5
         Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 6 of 29




Court precedent. Id. at 20–22. Judge Heffley further concluded that Jacobs’ trial counsel was not

ineffective for failing to move to suppress Willis’s testimony or in failing to request a jury

instruction based on Commonwealth v. Kloiber (for which Judge Heffley determined was also

procedurally defaulted). Id. at 22–34.

       While Judge Heffley addressed these claims in March, due to the clerk’s office operating

almost entirely remotely until close to the end of June because of the COVID-19 pandemic, the

clerk’s office did not mail the report and recommendations to Jacobs until August 10, 2020. See

Unnumbered Docket Entry After Doc. No. 41. Although Jacobs had until August 27, 2020, to file

objections to the report and recommendation, he filed a motion for an extension of time to file his

objections on August 18, 2020, claiming that he never received a copy of the report and

recommendation because the clerk’s office incorrectly mailed it to his previous prison address.

Doc. No. 42. On August 20, 2020, the court granted Jacobs’ motion for an extension of time to file

his objections, giving him until September 21, 2020 to file objections, and directed the clerk of

court to serve a copy of Judge Heffley’s report and recommendation upon him at his updated

address. Doc. No. 43. Jacobs then timely filed his objections to the report and recommendation on

September 1, 2020. See Doc. No. 44.

       Jacobs raises the following objections: (1) Judge Heffley erred in concluding that the

Bruton error presented in ground one is harmless by applying the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) deferential standard of review to a “finding of harmless

error” by the state court regarding the Bruton error claim presented in ground two; (2) Judge

Heffley erred in deferring to “a finding of harmless error” by the state court regarding the Bruton-

based ineffectiveness claim presented in ground two, arguing that since the state courts rejected

this claim without addressing harmlessness, it was plain error for the magistrate court to find the



                                                 6
             Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 7 of 29




error harmless by applying AEDPA’s deferential standard rather than conducting a de novo

harmless error review; (3) Judge Heffley erred in concluding that the Pennsylvania Superior

Court’s ruling that the Bruton violation was harmless was not inconsistent with, or an unreasonable

application of Supreme Court precedent and that since the Superior Court never ruled that the

Bruton violation was harmless, Judge Heffley plainly erred by interpreting the Superior Court’s

prejudice-prong analysis required by Strickland v. Washington, 466 U.S. 668 (1984) as a finding

of harmless error regarding the Bruton violation and deferring to that finding; (4) Judge Heffley

erred in concluding that because the Bruton errors presented in grounds one and two were

harmless, it was unnecessary to separately address Jacobs’ fifth claim, which asserted a separate

Bruton-based error; (5) Judge Heffley erred in concluding that his trial counsel was not ineffective

in failing to move to suppress Willis’s testimony as the pre-trial identification procedure was

unnecessarily suggestive; (6) Judge Heffley erred by concluding that his trial counsel was not

ineffective in failing to request an instruction based on Commonwealth v. Kloiber; (7) Judge

Heffley erred by determining that Jacobs’ cumulative error claim is meritless; and (8) Judge

Heffley should not have recommended that this court deny and dismiss his petition for writ of

habeas corpus and should have determined that there was a substantial showing of the denial of a

constitutional right requiring the issuance of a certificate of appealability. Objs. to R. & R.

(“Objs.”) at ECF pp. 4–26, Doc. No. 44. The respondents did not file a response in opposition to

the objections; as such, the report and recommendation and the objections thereto are now ripe for

disposition. 6




6
    The court does not find that an evidentiary hearing is warranted in this matter.

                                                             7
         Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 8 of 29




                                      II.        DISCUSSION

                             A.      Applicable Standard of Review

       When a petitioner files timely objections to a report and recommendation by the magistrate

judge, the court conducts a de novo review of the portions of the report to which the petitioner

objects. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.”); see also Robinson v. Hicks, 450 F. App’x 168, 172 (3d Cir. 2011) (“The District Court

must conduct a de novo review of the portions of the R & R to which objections are made.”).

Despite this de novo review, the court may “rely upon the magistrate judge’s proposed

recommendation to the extent that [the court], in the exercise of sound discretion, deem[s] proper.”

Wallace v. Keen, Civ. A. No. 3:12-CV-1366, 2012 WL 5197948, at *1 (M.D. Pa. Oct. 19, 2012)

(citing United States v. Raddatz, 447 U.S. 667, 676 (1980) and Goney v. Clark, 749 F.2d 5, 7 (3d

Cir. 1984)). This court may “accept, reject, or modify, in whole or in part,” the magistrate judge’s

findings or recommendations. 28 U.S.C. § 636(b)(1). “The judge may also receive further evidence

or recommit the matter to the magistrate judge with instructions.” Id. Here, because Jacobs filed

timely objections, the court will review the report and recommendation de novo.

                                            B.     Analysis

       After conducting a de novo review of the portions of the report and recommendation to

which Jacobs objects, the court concurs with Magistrate Judge Heffley’s ultimate conclusion that

this court should deny the habeas petition and not issue a certificate of appealability. Although the

court agrees with Judge Heffley’s ultimate conclusion to deny the petition, the court must sustain

one of Jacobs’ objections insofar as he complains that the court must conduct a de novo analysis

with regard to the harmlessness of the Bruton error instead of deferring to the state courts’



                                                   8
           Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 9 of 29




determinations regarding the harmlessness of any error. The court addresses this issue and Jacobs’

other objections in turn.

                                        1.       Jacobs’ First Objection

         Jacobs’ first objection is that Judge Heffley erred by finding the Bruton error in ground one

harmless. 7 Objs. at ECF p. 4. Judge Heffley described the evolution of the Bruton issue during

Howard and Jacobs’ trial as follows: 8

         Howard gave a statement to the police in which he confessed to his participation in
         the robbery of Terry and Willis and implicated Jacobs as the person with whom he
         committed the robbery and the person who shot Terry. Tr. Ct. Op. at 17-18 & n.12.
         Howard’s statement was introduced at trial as direct evidence. Id. at 17-18. The
         statement was redacted to replace all references to Jacobs with the words “the other
         person.” Id.; see Super. Ct. PCRA Op. at 10-12. During closing argument, however,
         the prosecution twice stated Jacobs’ name in discussing Howard’s confession rather
         than referring to him as “the other person.” Super. Ct. PCRA Op. at 10-12. First,
         after discussing Willis’ testimony and arguing that it was a sufficient basis to
         convict Jacobs of Terry’s murder, the prosecution discussed other corroborating
         evidence that the Commonwealth had presented, including Howard’s confession,
         which it maintained corroborated Willis’ testimony regarding the roles of Jacobs
         and Howard in the crime, arguing as follows:

                          Furthermore, [Howard], in his statement to Detective
                  McGowan, you remember the progression of truth, but when we
                  ultimately got to the point where [Howard] told Detective
                  McGowan the full truth, what did [Howard] say? What did he
                  attribute that his role in the robbery was?

                         He said that I was with this other person, and that I knew it
                  was going to happen, and we were dressed in all black, and we were
                  in the Golden Dragon, and we saw these two guys leave, and we
                  followed them, and I knew what was going to happen when the other
                  person said, “we out,” I knew it was going to happen, and we each
                  took control of one of the different guys, but I didn’t have control of
                  the guy who died, I didn’t shoot the guy who dies, I had control of
                  the guy with the ponytail.

7
  By way of brief background, “the evidence presented at trial established that [Jacobs and Howard] conspired to rob
Jamal Terry [(“Terry” or “Mr. Terry”)] and Andrew Willis [(“Willis” or “Mr. Willis”)] in Norristown, Montgomery
County, Pennsylvania. While perpetrating the resulting robbery—in which Howard actively participated—[Jacobs]
shot and killed Mr. Terry, employing a gun given to him by Howard.” R. & R. at 2 (quoting Tr. Ct. Op.).
8
  Jacobs has not objected to Judge Heffley’s description of what occurred in the state trial court on this issue and this
court does not find any error in her description.

                                                           9
Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 10 of 29




               You look at [Willis]. Willis has a ponytail, and the only thing
       [Howard] reverses is he says he doesn’t pistol whip [Willis].
       [Howard] tries to take that off of himself, but he clearly implicates
       himself in the entire robbery, and in his own statement, he attributes
       his actions as being identical to the one[s] that [Willis] has said, save
       the pistol whipping. [Howard] says he is in control of [Willis]. He
       said that Jacobs has control of [Terry]. So not only is [Willis’s]
       testimony corroborated by the physical evidence at the scene, but it
       is also corroborated by [Howard’s] statement given to Detective
       McGowan, less than a week after this crime occurred.

Id. at 10-11 (emphasis omitted). Trial counsel did not object to this first reference
to [Jacobs’] name when the prosecution was discussing Howard’s redacted
statement. Id. at 11.

        Later in the closing argument, the prosecution again stated Jacobs’ name in
arguing that Howard’s confession corroborated Willis’ testimony regarding Jacobs’
participation in the crime:

       THE PROSECUTOR: [I]t’s reasonable to conclude that both of
       these individual’s [sic] had contact with that gun, given that it was
       in close proximity to their position when they were found by the
       police, and, again [Howard] testified that at the very least, both of
       them were holding it in the car.

               But if you also recall, [Howard] said in his statement that
       they were both holding it in the car, but you also recall that [Howard]
       said in his statement that [Jacobs] had handled the gun on the night-

       TRIAL COUNSEL: Objected to, Your Honor.

       THE PROSECUTOR: Pardon me. That the other person had
       handled the gun on the night of the murder, and [Howard] had
       briefly handled that gun on the night of the murder.

Id. at 11-12 (emphasis and record citations omitted).

As Judge Heffley further explained:

        Jacobs challenged the second of the two mentions of his name on direct
appeal, arguing that the trial court failed to actually rule on his counsel’s stated
objection and that the mention of his name violated Bruton. See Tr. Ct. Op. at 17-
20. The trial court rejected Jacobs’ claim that it had erred in failing to explicitly
rule on his counsel’s objection. Id. at 18-19. It reasoned that the prosecutor had
immediately corrected himself after defense counsel’s objection and that for the

                                          10
Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 11 of 29




court to rule on the objection after the prosecutor had corrected himself, “would
have needlessly called attention to [the prosecutor’s] comment.” Id. at 19. It also
concluded that the mention of his name in a discussion of Howard’s confession did
not prejudice Jacobs because, as the trial court explained:

       Given the fleeting and isolated nature of the prosecutor’s misstep,
       given that the prosecutor immediately corrected himself, given that
       the statements by Stanley Howard were properly redacted and that
       no arguable violation of Bruton, supra, occurred within the
       evidentiary stage of the trial, and given the court’s strong instruction
       to the jury both to the effect that the arguments of counsel did not
       constitute evidence (N.T., August 21, 2009, p. 85) and as to the
       limited purpose for which the jury could consider Stanley Howard’s
       statement (N.T., August 21, 2009, p. 107), we believe that defendant
       simply is not entitled to relief on his claim.

Id. at 20 (emphasis in original).

        On PCRA review, Jacobs challenged both of the two mentions of his name
set out above during closing argument. See PCRA Ct. Op. at 22-23. The PCRA
court rejected Jacobs’ argument, reasoning regarding the first of the two mentions
of his name that:

       [I]t is plain on the face of the record that [the prosecutor] was
       addressing defendant Howard’s role in the crime, and was
       discussing the manner in which Howard’s statement served to
       corroborate the testimony of [Willis] that implicated Howard. In any
       event, to the extent that the [prosecutor’s] fleeting reference to
       [Jacobs] by name in this comment could be said to have in any way
       worked arguable prejudice against [Jacobs], any such prejudice was
       cured by the undersigned’s clear instruction that Howard’s
       statement could only be considered as evidence against defendant
       Howard, and not as evidence as to [Appellant].

Id. at 23-24 (emphasis in original).

        As to the legal merits of Jacobs’ Bruton claim, the PCRA court relied on
the Pennsylvania Supreme Court’s decision in Commonwealth v. Brown, 925 A.2d
147 (Pa. 2007) [hereinafter “Brown-I”], in holding that “a prosecutor’s reference to
a defendant by name in his closing—when discussing a non-testifying co-
defendant’s statement that had been redacted to eliminate reference to the defendant
by name—does not implicate the per se rule of Bruton [sic] . . . .” PCRA Ct. Op. at
22 (emphasis in original). It again held that, because it gave the jury limiting
instructions regarding the use of Howard’s confession, any prejudice from the
prosecutor’s mentions of his name had been cured. Id. at 23-24.



                                         11
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 12 of 29




               On PCRA review, the Superior Court agreed with the trial court’s reasoning.
       See Super Ct. PCRA Op. at 12-15. It, too, pointed to the Pennsylvania Supreme
       Court’s decision in Brown-I as well as to other Pennsylvania decisions holding that
       the per se rule of Bruton does not apply to statements made by prosecutors in
       closing argument and that such statements, “which are by definition
       nonevidentiary,” can be cured by an effective limiting instruction. Id. at 15. It also
       found no error in the PCRA court’s reasoning that any prejudice arising from the
       prosecutor’s remarks “did not require a mistrial and could be cured by the [trial]
       court’s Bruton instruction.” Id. (emphasis omitted). Furthermore, it concluded that
       “the evidence against [Jacobs] was overwhelming and there is no reasonable basis
       to conclude that outcome [sic] at trial would have been different had trial counsel
       objected or requested a mistrial.” Id.

Id. at 13–15 (internal footnote omitted).

       Here, Jacobs argues that “[s]ince the state courts rejected the Bruton error claims presented

in ground one without addressing harmlessness, it was plain error for the magistrate judge to find

the error harmless applying AEDPA’s deference rather than conducting its own harmless error

review de novo.” Objs. at ECF p. 4. He bases this argument on the assumption that “[s]ince the

harmfulness of the Bruton error in ground one was not ‘adjudicated on the merits’ it was not

entitled to AEDPA’s deference and hence, [Judge Heffley] was required to conduct [her] own

harmless error review de novo.” Id. at ECF p. 6. He further argues that “to the extent that the state

court’s legal conclusion that the limiting Bruton instruction cured any prejudice is a ‘finding of

harmless error,’ that finding was not entitled to AEDPA’s deference either where it is contrary to

Supreme Court precedent.” Id. After reviewing the harmless error analysis performed by Judge

Heffley, the court sustains Jacobs’ first objection because Judge Heffley should have conducted a

de novo review of the evidence.

       Judge Heffley correctly notes that the PCRA court did not discuss harmless error in relation

to Bruton, but it did discuss it regarding Jacobs’ claim about the admissibility of Mr. Willis’s




                                                 12
          Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 13 of 29




eyewitness testimony. 9 R. & R. at 21. She then accurately points out that the Superior Court did,

in a single line of the opinion affirming the PCRA court’s denial of relief on Jacobs’ Bruton claim,

conclude that the evidence of guilt against Jacobs was overwhelming and (as required under

Strickland) 10 there was no reasonable basis to conclude that the outcome of the trial would have

been different if Jacobs’ counsel objected or requested a mistrial. Id. Judge Heffley next indicates

that a harmless error determination is one on the merits and therefore subject to AEDPA deference.

Id. (quoting Johnson v. Lamas, 850 F.3d 119, 133–34 (3d Cir. 2017)). While Jacobs argues that

the purported harmless error analysis in this case is not subject to deference, “where a state court

has concluded that the error was harmless on direct review, . . . we must defer to that determination

under AEDPA unless the state court unreasonably applied Chapman v. California[, 386 U.S. 18

(1968)].” Johnson, 850 F.3d at 133 (citing Davis v. Ayala, 576 U.S. 257, 268–69 (2015)). Thus,

based on Johnson, Judge Heffley correctly noted that “[a] finding of harmless error ‘constitutes an

adjudication on the merits’ and it is, therefore, subject to AEDPA deference.” R. & R. at 21

(quoting Johnson, 850 F.3d at 133–34). However, the court notes that Jacobs is correct that in this

case deference to the state courts’ analysis regarding harmlessness is improper, as the state courts

did not conduct a harmless error analysis given that they failed to find an underlying Bruton

violation. 11


9
  On appeal from the denial of his PCRA petition, Jacobs argued that the PCRA court should have found his counsel
ineffective for failing to confront and impeach Mr. Willis’s testimony because he purportedly “gave a prior statement
to police that he did not see the faces of the perpetrators of the robbery and killing of” Mr. Terry. Oct. 15, 2014 Concise
Statement of Matters Complained of on Appeal at 1–2, Doc. No. 6-102; see also Super. Ct. PCRA Op. at 14–20.
10
   As also discussed later in this opinion, under Strickland, “[t]he defendant must show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the outcome.” 466 U.S. at 694.
11
   While it is true that the state courts never specifically determined that any Bruton error was harmless and, therefore,
this court should not defer to their determinations, the state courts did address whether any prejudice existed per
Strickland. Jacobs raises an issue with the conflation of the harmless error standard and the Strickland prejudice
standard in his third objection. See Objs. at ECF p. 11 (“Since the Superior Court never ruled that the Bruton violations
was [sic] harmless, the magistrate judge plainly erred by interpreting the Superior Court’s prejudice-prong analysis
required by Strickland as a ‘finding of harmless error’ regarding the Bruton violation and deferring to that finding in
this regard.”). The Third Circuit has noted “Strickland prejudice and Brecht [v. Abrahamson, 507 U.S. 619, 638

                                                           13
            Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 14 of 29




           Nonetheless, even though this court sustains Jacobs’ objection that Judge Heffley erred in

utilizing a deferential standard of review to the state courts’ determination on harmless error (either

because the state courts never reached a decision on harmless error or because the standard of

review for harmless error and Strickland prejudice are not the same), the court finds that Jacobs is

still not entitled to relief. This is because the court finds that the error is harmless under de novo

review.

           As previously noted, Judge Heffley correctly concluded that the Pennsylvania courts

unreasonably applied clearly established federal law when deciding that there was no Bruton

violation. 12 Notwithstanding this determination, the court must still determine whether the Bruton

error can be considered harmless. See Rainey v. Sec’y Pa. Dep’t of Corr., 658 F. App’x 142, 152

(3d Cir. 2016) (“Notwithstanding our determination that the use of Williams’s statement here

violated Rainey’s right to confront the witnesses against him, . . . we must still determine whether

those errors can be considered harmless.”). To be entitled to habeas relief, Jacobs must establish

that the trial error “had [a] substantial and injurious effect or influence in determining the jury’s

verdict.” Brecht, 507 U.S. at 623 (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)).


(1993)] harmless error are essentially the same standard[.]” Breakiron v. Horn, 642 F.3d 126, 147 n.18 (3d Cir. 2011)
(alteration in original) (citation and internal quotation marks omitted). There are also a number of district court cases
that rely on this determination. See, e.g., Howard v. Horn, 56 F. Supp. 3d 709, 732 (E.D. Pa. 2014) (“Thus, for a
federal court on habeas review, the harmless inquiry under Brecht is coextensive with Strickland’s prejudice
inquiry.”). In contrast, a number of courts have explained that harmless error review is less burdensome
than Strickland’s prejudice inquiry. See, e.g., Willingham v. Bauman, No. 20-1017, 2020 WL 3791943, at *5 (6th Cir.
Apr. 22, 2020) (“[B]ecause the standard for demonstrating harmless error is less stringent than that for
establishing Strickland prejudice, see Kyles v. Whitley, 514 U.S. 419, 435–36 (1995); Hall v. Vasbinder, 563 F.3d 22,
236 (6th Cir. 2009), [the appellant] necessarily cannot make a substantial showing of Strickland prejudice. This claim
does not deserve encouragement to proceed further.”); United States v. Cassell, 530 F.3d 1009, 1018 (D.C. Cir. 2008)
(explaining that “harmless error standard of review” is “more favorable to defendant than prejudice prong
of Strickland”); Howard v. Gittere, 392 F. Supp. 3d 1205, 1214 (D. Nev. 2019) (“[T]he prejudice standard
under Strickland is more difficult than the Brecht harmless error standard.” (citations omitted)).
          This court need not address whether the two standards are distinguishable because even if the court agrees
with Jacobs that the two standards are different, the result is that the court should not defer to the state courts regarding
whether the Bruton violation was harmless and, as such, should conduct a de novo harmless error review. The court
has already determined that a de novo harmless error review is required in this case.
12
     The respondents did not object to Judge Heffley’s determination of an underlying Bruton violation.

                                                            14
          Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 15 of 29




The court must have “grave doubt about whether a trial error of federal law had ‘substantial and

injurious effect or influence in determining the jury’s verdict.’” Davis, 576 U.S. at 267–68 (quoting

O'Neal v. McAninch, 513 U.S. 432, 436 (1995)). In performing the proper de novo harmless error

analysis, the court relies on several factors to guide its review such as “the importance of the

witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the presence

or absence of evidence corroborating or contradicting the testimony of the witness on material

points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of

the prosecution’s case.” Johnson, 850 F.3d at 133 (quoting Delaware v. Van Arsdall, 475 U.S.

673, 684 (1986)). The court addresses these factors in turn.

         First, with respect to the witness’ testimony in the prosecution’s case, the court finds this

factor weighs against Jacobs as Howard’s testimony was not essential to the government’s case.

Even absent Howard’s statements, there was still tremendous evidence of Jacobs’ guilt.

         As the PCRA court explained, the evidence against Jacobs

         includ[ed], inter alia: the discovery of [Jacobs’] DNA on the murder weapon;
         Officer Saxon’s observation of [Jacobs] in the vicinity of the Golden Dragon [the
         location where one of the victims, Mr. Willis, noticed two men standing by the
         door, just hanging around immediately before the robbery] on the day of the
         murder; [Jacobs’] flight from Officer Saxon several days after the murder; and the
         discovery of the murder weapon outside the Chevy Lumina where [Jacobs] had
         been sitting.

Commonwealth v. Jacobs, No. CP-46-CR-2057-2009 (Montgomery Cnty. Ct. Com. Pl. Aug. 14,

2015) (“PCRA Ct. Op.”) at ECF p. 20, Doc. No. 6-81. The PCRA court found that “the evidence

presented of defendant’s guilt was overwhelming.” 13 Id. Although the court acknowledges that




13
   In addition to this evidence, Mr. Willis unequivocally and positively identified Jacobs during a physical line-up on
July 8, 2009 and in open court during the trial. The court recognizes that Jacobs raises issues with Mr. Willis’s in-
person identification of him because he failed to positively identify a photograph of Jacobs from a photo array shown
to him shortly after the crimes occurred, but even then, Mr. Willis was “pretty sure” that Jacobs was one of the
perpetrators, but could not be certain of his identification due to the lighting of the photograph.

                                                         15
            Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 16 of 29




Howard’s statement was somewhat important to the prosecution’s case against Howard, the court

finds that it was not essential given the overwhelming amount of evidence against Jacobs.

            With regard to the second factor, the court further finds that Howard’s account was largely

cumulative of the overwhelming evidence of guilt as discussed above, including, inter alia, the

testimony of Mr. Willis at trial. See Rainey, 658 F. App’x at 152 (“Here, although Williams’s

statement was important to the prosecution’s case, we nevertheless find the error harmless because

the evidence of Rainey’s guilt was so overwhelming and because Williams’s statement was largely

cumulative of the other evidence presented.”).

            With regard to the third factor, “the presence or absence of evidence corroborating or

contradicting [Howard’s statement] on material points,” Van Arsdall, 475 U.S. at 684, the court

finds that this factor also weighs against Jacobs. As already explained, Howard’s account was

corroborated by Mr. Willis’ testimony regarding the roles of Jacobs and Howard in the crime, and

at trial, Mr. Willis definitively identified the two men that he saw at Golden Dragon immediately

prior to the murder as Jacobs and Howard, testifying that he was “one hundred percent sure” of

the accuracy of his identification. Tr. Ct. Op. at 2 (quoting Notes of Testimony, Aug. 20, 2009

(“Aug. 20, 2009 N.T.”), at pp. 42–44, 69). 14 Mr. Willis then went on to testify that upon leaving

the Golden Dragon, he turned to observe defendant Jacobs and Howard approaching him and Mr.

Terry. Id. (citing Aug. 20, 2009 N.T. at 45–48). He testified that Howard was armed with a black

handgun, and that after Jacobs and Howard separated him and Mr. Terry, and after Howard pistol-

whipped him multiple times while robbing him, Howard turned over the handgun to Jacobs. Id. at

2–4 (citing Aug. 20, 2009 N.T. at 45–52, 54–61). Mr. Willis then testified that he heard a gunshot

coming from the area where Mr. Terry and Jacobs were standing. Id. at 4 (citing Aug. 20, 2009



14
     These portions of the trial transcript are also available at Doc. No. 37.

                                                              16
           Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 17 of 29




N.T. at 66–67). Such an account corroborates Howard’s statement on the material points, although

the court does note what it deems to be an immaterial contradiction, which is that Howard claims

to never have pistol-whipped Mr. Willis. Super. Ct. PCRA Op. at 10 (quoting prosecutor’s closing

argument in which he indicates that Howard denied pistol whipping Mr. Willis in his statement to

police).

       Furthermore, Officer Saxon’s testimony also corroborates Howard’s account. As the trial

court summarized:

               Officer Brian Saxon of the Norristown Police Department testified that he
       was among the officers responding to the murder scene on the night of December
       10, 2008 (N.T., August 19, 2009, pp. 113-123). Officer Saxon further testified that
       he had been on patrol earlier that same day and that, at approximately 4:30 p.m., he
       had observed a white Chevrolet Lumina parked illegally in front of the Golden
       Dragon restaurant (N.T., August 19, 2009, pp. 108-109). Officer Saxon testified
       that, while he was writing parking tickets for the Lumina, an individual approached
       him and asked what he was doing with the car. Officer Saxon explained that he was
       writing tickets for illegal parking, and the individual responded: “That’s all right,
       we’ll just pay them.” Officer Saxon secured the tickets (Exhibit C-12) on the
       windshield of the vehicle and left the scene. At trial, Officer Saxon identified the
       individual who had approached him, and who had spoken to him while he was
       writing the tickets, as defendant Jacobs (N.T., August 19, 2009, pp. 109-114).

               On the night of December 13, 2008—three days after the murder of Jamal
       Terry—Officer Saxon was again on patrol duty in Norristown, accompanied by
       Officer Smith of the Norristown Police Department (N.T., August 19, 2009, pp.
       123-124). Officer Saxon testified that he and Officer Smith were keeping an eye on
       open businesses because of a recent rash of robberies (N.T., August 19, 2009, p.
       124). At approximately eight p.m., the officers were proceeding on Chain Street
       when Officer Saxon once again saw the same white Chevy Lumina that he
       previously had seen parked illegally in front of the Golden Dragon on the day Mr.
       Terry was killed. As the officers drove by, Officer Saxon saw two people sitting in
       the front seat of the Lumina and informed Officer S[mith] that “that’s the car I put
       the tickets on,” (N.T., August 19, 2009, pp. 124-125).

              After being briefly called away to an incident in another part of Norristown,
       Officer Saxon suggested to Officer Smith that they return to Chain Street to see if
       the Lumina and its occupants were still at the location on Chain Street (N.T., August
       19, 2009, p. 125).




                                                17
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 18 of 29




              When the officers arrived back on Chain Street, the Lumina was still there.
       The officers pulled up approximately ten feet behind the Lumina and Officer Smith
       turned a spotlight on the vehicle – which had a tinted rear window – to determine
       if anyone was inside. Officer Saxon testified that:

                      “As soon as the spotlight went on, I saw the driver reach
               down toward the center floorboard, toward the passenger area, and
               immediately the passenger’s door opened.” (N.T., August 19, 2009,
               pp. 125-126).

              The driver’s door opened immediately after the passenger door, and
       Officers Saxon and Smith exited their vehicle with their guns drawn, with Officer
       Saxon approaching the Lumina on the passenger’s side and Officer Smith
       approaching on the driver’s side (N.T., August 19, 2009, pp. 126-127).

               Officer Saxon testified that there were two individuals inside the Lumina:
       Stanley Howard and defendant Jacobs, with Howard in the driver’s seat and Jacobs
       in the passenger’s seat (N.T., August 19, 2009, p. 127).

               Defendant Jacobs exited the Lumina as the officers approached. Officer
       Smith took control of Howard and Officer Saxon attempted to take control of
       Jacobs. Seeing that defendant Jacobs was not carrying a weapon, Officer Saxon
       holstered his own gun. Defendant, however, “spun away” from him and ran off.
       Officer Saxon gave chase, but was unsuccessful in catching up to defendant (N.T.,
       August 19, 2009, pp. 127-129).

               While attempting unsuccessfully to locate defendant, Officer Saxon
       received a radio call from Officer Smith, informing him that a gun had been found
       beside the Lumina. Officer Saxon returned to Chain Street and saw a black Kel-Tec
       .9 millimeter handgun lying in the gutter next to the Lumina’s passenger door where
       defendant Jacobs had exited the vehicle (N.T., August 19, 2009, pp. 129-130).
       Officer Saxon testified that he also saw, in plain view on the passenger seat of the
       Lumina, a “MAC” card bearing the name “Shawn Jacobs” (N.T., August 19, 2009,
       p. 150).

Tr. Ct. Op. at 4–6. The accounts of Mr. Willis and Officer Saxon were further substantiated by the

investigatory evidence, such as the firearm evidence, in which Detective Finor testified that, in his

expert opinion, the bullet recovered from Mr. Terry’s body and the shell casing recovered at the

murder scene had been fired from the Kel-Tec handgun, which had been recovered from the gutter

next to the passenger door of the Lumina. Id. at 7 (citing Notes of Testimony, August 19, 2009, at

pp. 206–09). Katherine Cross, a forensic biologist, additionally testified that Jacobs’ DNA was

                                                 18
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 19 of 29




recovered from the same gun. See Aug. 20, 2009 N.T. at 32. The court finds that the existence of

all this evidence corroborating Howard’s statement on material points weighs in favor of a finding

of harmless error.

       However, the fourth factor, the extent of cross-examination otherwise permitted, weighs in

favor of Jacobs. Howard gave a statement to the police in which he confessed to his participation

in the robbery of Mr. Terry and Mr. Willis and implicated Jacobs as the person with whom he

committed the robbery and the person who shot Mr. Terry. Tr. Ct. Op. at 17–18 & n.12. This

statement was introduced at trial as direct evidence against Howard, with all references to Jacobs

being replaced with the words “the other person.” Id. As Judge Heffley correctly found, when the

prosecution twice stated Jacobs’ name in discussing Howard’s confession during closing argument

rather than referring to him as “the other person,” the prosecution violated Bruton’s mandate and,

as such, violated the Confrontation Clause. The inability of Jacobs’ counsel to cross-examine

Howard about his statement deprived Jacobs of the chance to demonstrate potential bias on the

part of Howard and the opportunity to elicit any contradictions between the statement and the

potential cross-examination testimony of Howard. The fourth factor therefore weighs in favor of

Jacobs. See David v. Eckard, Civ. A. No. 14-7123, 2017 WL 3388921, at *15 (E.D. Pa. Aug. 7,

2017) (“The inability to cross-examine Jones about the statement deprived Petitioner of the

opportunity to demonstrate to the jury Jones’s potential bias, that is, that Jones made the statement

to curry favor with law enforcement in return for leniency in sentencing. . . . Such cross-

examination may well have influenced the jury’s assessment of Jones’s credibility in making the

statement to Detective Cahill. In addition, it deprived Petitioner of the opportunity to elicit any

contradictions or discrepancies between the statement and potential cross-examination testimony

Jones may have given.”).



                                                 19
         Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 20 of 29




        As for the final factor, the overall strength of the prosecution’s case, it weighs against

Jacobs, as the case against him was overwhelming for the reasons noted above. The finding of

Jacob’s DNA on the gun, as well as the accounts of Mr. Willis and Officer Saxon, are particularly

persuasive. Therefore, after considering all the harmless error factors, because the court finds that

Howard’s statement did not add anything new to the overwhelming evidence of Jacobs’ guilt, the

Bruton violation did not have a “substantial and injurious” effect on the jury’s verdict. See Rainey,

658 F. App’x at 153 (“Because Williams’s statement added next to nothing new to the

overwhelming evidence of Rainey’s guilt, we find that the Bruton violation did not have

‘substantial and injurious’ effect on the jury’s verdict . . . .”). Despite the fact that the court sustains

Jacobs’ first objection, after conducting the above analysis, the court must still find the Bruton

error harmless.

                                  2.      Jacobs’ Second Objection

        Jacobs’ second objection is similar to his first objection, except in this objection he argues

that he “specifically objects to the magistrate court’s legal conclusion that it must defer to ‘a

finding of harmless error’ by the state court regarding the Bruton based ineffectiveness claim

presented in ground two.” Objs. at ECF p. 7. He again argues that

        [s]ince the state courts rejected the Bruton based ineffectiveness claim presented in
        ground two [Jacobs’ argument that trial counsel was ineffective in failing to object
        to the first mention of Jacobs’ name and in failing to request a mistrial when he
        objected to the second mention of Jacobs’ name] without addressing harmlessness,
        it was plain error for the magistrate court to find the error harmless applying
        AEDPA’s deferential standard rather than conducting its own harmless error review
        de novo.

Id.

        Regardless of whether Judge Heffley is correct in giving deference to the state courts’

opinions with regard to ground two, as it seems the Superior Court determined that there was no



                                                    20
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 21 of 29




prejudice from any possible ineffective assistance of counsel, the court reiterates the finding that

the Bruton error was harmless. To satisfy the prejudice prong of the Strickland analysis, a

petitioner must demonstrate that counsel’s errors were “so serious as to deprive [petitioner] of a

fair trial, a trial whose result is reliable.” 466 U.S. at 687. A petitioner must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” 466 U.S. at 694. Given that the court has already determined that there is not a

reasonable probability that the result of the trial would have been different even if counsel properly

objected, as the Bruton violation was ultimately harmless, the court finds that this objection does

not warrant granting Jacobs’ petition.

                                 3.      Jacobs’ Third Objection

       The court next addresses Jacobs’ third objection, that “the Pennsylvania Superior Court’s

ruling that the Bruton violation was harmless was not inconsistent with, or an unreasonable

application of Supreme Court precedent.” Objs. at ECF p. 11. The court is unsure what Jacobs is

arguing by this statement, as both Judge Heffley and this court agree that a finding of harmless

error in this case is not an unreasonable application of Supreme Court precedent. Nevertheless, in

this third objection, Jacobs goes on to argue that “[s]ince the [S]uperior [C]ourt never ruled that

the Bruton violations was [sic] harmless, the Magistrate Judge plainly erred by interpreting the

[S]uperior [C]ourt’s prejudice-prong analysis required by Strickland as a ‘finding of harmless

error’ regarding the Bruton violation and deferring to that finding in this regard.” Id. While the

court agrees that it is unclear that a finding of prejudice under Strickland is the same as a finding

of harmless error, for the reasons discussed above the court sustains the objection only insofar as

Judge Heffley should have conducted a harmless error review of the Bruton violation. Nonetheless,

because this court just undertook a de novo harmless error analysis and found that any error that



                                                 21
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 22 of 29




took place was indeed harmless, this objection does not change the outcome of the report and

recommendation.

       Jacobs further argues that “to the extent that the Superior Court’s legal conclusion that ‘the

evidence against [Jacobs] was overwhelming…’ is a harmless determination as to the Bruton

violations, Jacobs maintains that this determination is an unreasonable application of Supreme

Court precedent.” Id. at ECF p. 12. However, Jacobs does not explain why this would be an

unreasonable application of Supreme Court precedent, and the court finds no reason to believe that

a finding of overwhelming evidence of Jacobs’ guilt in this case would go against any applicable

precedent. Jacobs also incorrectly argues that the “trial courts failure to give cautionary

instructions or take any other remedial measures sufficient to prevent the prosecutor’s comments

from substantially affecting the juror’s deliberative processes” is an error to be considered. Id. at

ECF p. 13. However, the trial court did indeed give cautionary instructions that “Howard’s

statement could only be considered as evidence against defendant Howard, and not as evidence as

[to] defendant Jacobs.” PCRA Ct. Op. at 23–24 (emphasis in the original). Therefore, the court

must overrule this part of the objection.

                                4.      Jacobs’ Fourth Objection

       With his fourth objection, Jacobs objects to the finding that “because [Judge Heffley] found

the Bruton errors presented in grounds one and two harmless, ‘it is not necessary to separately

address Jacobs’ fifth claims,’ which asserted a separate Bruton based error.” Objs. at ECF p. 15.

The court, however, overrules this objection as Jacobs’ fifth claim, which pertains to Jacobs’ trial

counsel being ineffective in not objecting to the admission of even the redacted version of

Howard’s confession, see Pet. at ECF p. 15, Doc. No. 1-1, does indeed fail for the same reasons

his other Bruton based claims fail—the underlying Bruton violation was a harmless error and



                                                 22
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 23 of 29




because there was no prejudice, trial counsel was not ineffective in failing to object or move for a

mistrial. Jacobs’ arguments pertaining to cumulative error also fail, as the court does not find that

there were multiple harmful errors from the three separate arguments Jacobs’ raises concerning

the one Bruton violation.

                                  5.      Jacobs’ Fifth Objection

        Jacobs’ fifth objection pertains to Judge Heffley’s legal conclusion that “Jacobs’ trial

counsel was not ineffective in failing [to] move to suppress Willis’ testimony.” Objs. at ECF p.

19. Jacobs’ maintains that “[s]ince the pre-trial identification procedure was unnecessarily

suggestive, the resulting identification was unreliable and susceptible to suppression; the

Magistrate Judge, therefore, erred in not finding trial counsel ineffective in failing to move to

suppress the resulting identification.” Id.

        The court agrees with Judge Heffley’s sound analysis on this issue. See R. & R. at 22–31.

While Jacobs argues that “the Magistrate Judge erred in examining the PCRA Court’s decision

regarding the suppression of Willis’ identification testimony since the PCRA court was not the last

state court to rule on the merits of that issue,” Objs. at ECF p. 19, the court finds that Judge Heffley

did not err. Although Jacobs is correct that the Superior Court was the last state court to review

the merits of the issue, the Superior Court reached the same conclusion as the PCRA court while

largely relying on the PCRA court’s reasoning. To the extent that the Superior Court opinion

referenced additional facts, such as the tear drop tattoos that Jacobs and Howard got after the

crimes occurred, the court finds that Judge Heffley properly cited to the Superior Court’s opinion

and reasoning in her report.

        Jacobs then notes that he specifically objects to several of the conclusions reached in the

report and recommendation concerning Mr. Willis’ identification, but Jacobs does not indicate



                                                  23
            Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 24 of 29




why he objects to the conclusions beyond restating his initial arguments that Judge Heffley

addressed. 15 Objs. at ECF p. 19–20. As such, this objection would not be entitled to de novo

review. See, e.g., Watson v. DelBalso, Civ. A. No. 17-3191, 2020 WL 4015249, at * (E.D. Pa. July

16, 2020) (“Although Petitioner takes objection to the magistrate’s ruling on these issues, he fails

to explain why he believes Judge Heffley is wrong or how Judge Heffley misapplied the law. As

such, Petitioner’s Objections are not entitled to de novo review.” (citing Gray v. Delbiaso, Civ. A.

No. 14-4902, 2017 WL 2834361, at *4 (E.D. Pa. June 30, 2017) and Cherry v. Wynder, Civ. A.

No. 05-2560, 2007 WL 983826, at *7, 8–9 (E.D. Pa. Mar. 26, 2007)).

           Nevertheless, the court agrees with the conclusions that Judge Heffley and the state courts

previously reached, as there is no evidence of ineffective assistance of counsel when a motion to

suppress the identification testimony would have been meritless. See R. & R. at 22; Super. Ct.

PCRA Op. at 14–20. The well-reasoned report correctly notes that the discrepancies between Mr.

Willis’ description of Jacobs and Jacobs’ appearance seven months later are not sufficient to

establish “a very substantial likelihood of irreparable misidentification.” Simmons v. United States,

390 U.S. 377, 384 (1968). Furthermore, the Pennsylvania courts’ conclusion that Mr. Willis’ less-




15
     For example, Jacobs states:

           Further, the magistrate judge erred and Jacobs makes the following specific objections to the judges
           [sic] legal and factual findings in this regard: 1) that the “trial court’s conclusion that Willis had
           ample opportunity to view Jacobs during the crime is not unreasonable, R&R at 24; 2) that the
           PCRA court’s finding that “Willis had affirmatively identified Jacobs in the photo array” was
           “neither contrary to law or an unreasonable application of the law to the facts,” R&R at 27; 3)
           “Jacobs’ contention that the identifications [sic] procedures were suggestive is based on actions
           taken by the media and not by state officials,” R&R at 28 n.9; 4) that Willis’ identification of Jacobs
           was supported by “the fact that Jacobs was found in possession of the murder weapon and by Jacobs’
           prints on the murder weapon, R&R at 31; and 5) that the “Pennsylvania court’s determination that
           a motion to suppress would have been unsuccessful because Willis had an independent basis to
           make his identification sufficiently reliable to be admissible was entirely reasonable and provides
           no basis for habeas relief,” R&R at 31.

Objs. at ECF pp. 19–20. Despite these identified issues with the report and recommendation, Jacobs does not identify
how or why Judge Heffley erred in these findings and conclusions.

                                                            24
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 25 of 29




than-certain identification of Jacobs in the photo array did not render his subsequent, “definitive”

in-person identifications at the in-person lineup and at trial too unreliable to be admissible, is not

an unreasonable application of precedent to the evidence, and Jacobs does not point out a case (or

a plausible argument) to the contrary. Additionally, Jacobs’ counsel did challenge the

identification testimony at trial, and should not be found ineffective simply because the jury did

not credit the challenges raised. R. & R. at 29.

        While Jacobs argues that, as a result of the media coverage, Mr. Willis’ identification of

him in the lineup was suggestive and unnecessary and was a result of “the c[o]rrupting effect of

the detectives[’] use of an unnecessarily suggestive identification procedure,” Pet’r’s Mem. of L.

in Supp. of his Previously File Pet. for Habeas Corpus and Addressing the Anti-Terrorism and

Effective Death Penalty Act at 26, Doc. No. 27, the media coverage was not something within law

enforcement’s control, and therefore no improper law enforcement activity was involved. See

United States v. Zeiler, 470 F.2d 717, 720 (3d Cir. 1972) (“To sustain appellant’s contention that

eyewitness identification testimony is inadmissible because of the pretrial publicity would impose

on law enforcement officials an affirmative duty to prevent the press from publishing photographs

of arrested suspects. Such a holding would raise serious first amendment problems, and we decline

to make it.”). Additionally, even where state officials employ an unnecessarily suggestive pretrial

identification procedure, an in-court identification is still admissible “if the prosecution establishes

by clear and convincing evidence that the later identifications were based upon independent

observations of the defendant at the scene of the crime and not upon the earlier procedures.” Carter

v. Parker, Civ. A. No. 13-4260, 2014 WL 3964924, at *24 (E.D. Pa. Aug. 12, 2014). As Judge

Heffley correctly notes, Mr. Willis had an independent basis to make his identification sufficiently




                                                   25
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 26 of 29




reliable to be admissible, and therefore counsel cannot be found to be ineffective for failing to raise

a meritless motion. R. & R. at 31. Therefore, Jacobs’ fifth objection is overruled.

                                  6.      Jacobs’ Sixth Objection

       Jacobs next objects to Judge Heffley’s conclusion that his “[trial] counsel was not

ineffective in failing to request an instruction based on Commonwealth v. Kloiber.” Objs. at ECF

p. 21. As part of his argument, Jacobs maintains that “[t]he Magistrate Judge speculates that the

state court’s rejection of Jacobs’ suppression of identification claim indicates that the state court

would have necessarily rejected Jacobs[’] Kloiber instruction claim. R& R at 32. This speculation

is unreasonable and cannot be supported by any authority.” Id. at 21–22.

       Contrary to Jacobs’ argument, Judge Heffley does not base her finding that trial counsel

was not ineffective on the pure speculation that the state court would have likely rejected the claim.

Judge Heffley does not base her analysis solely on the fact that Jacobs’ Kloiber claim is

procedurally defaulted, although the court finds she correctly concludes that it is. Rather, she

appropriately explains,

       Jacobs’ ineffective assistance claim regarding a Kloiber instruction is based entirely
       on his contention, discussed supra in Section III(B), that the comment Willis
       allegedly made immediately after the crime that he could not see his attackers’ faces
       and his supposed “failure” to identify Jacobs in the photo array made evidence
       regarding his subsequent, in-person identifications of Jacobs too unreliable to be
       admissible. See Pet’r’s Br. at 32-33. As also discussed in that Section, those
       arguments lack substance, and his Kloiber claim—Claim Six—thus, also is
       meritless. See Commonwealth v. Gibson, 688 A.2d 1152, 1163 (1997) (where the
       witness did not identify the defendant in a photographic array, but had ample
       opportunity to view him at the time of the crime and identified him in-person at
       trial, a Kloiber instruction was not required); Commonwealth v. Yarris, 549 A.2d
       513, 518 (Pa. 1988) (Where one witness stated at the preliminary hearing that she
       was not positive in her identification and a second witness stated upon picking the
       defendant from a photo array, that he “had somewhat of a doubt” because the
       defendant’s appearance had changed since the time of the crime, neither was subject
       to a Kloiber instruction “for there had been no prior failures to identify.”);
       Commonwealth v. Nicholl, No. 1146 MDA 2019, 2020 WL 754414, at *2 (Pa.
       Super. Ct. Feb. 14, 2020) (the fact that the witness was “not positive” about her

                                                  26
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 27 of 29




       identification during a photo array because the defendant had shaved off his beard
       after the crime did not require a Kloiber instruction as to her identification in-person
       at trial). Thus, Jacobs’ counsel was not ineffective in failing to raise a meritless
       claim. Ross, 672 F.3d at 211 n.9

R. & R. at 32–33 (internal footnote omitted). Accordingly, based on Judge Heffley’s well-reasoned

analysis, the court finds Jacobs’ objection reiterating his claim that his counsel was ineffective for

failing to ask for a Kloiber instruction is procedurally defaulted and otherwise without merit.

                                7.      Jacobs’ Seventh Objection

       Jacobs’ seventh objection is to Judge Heffley’s conclusion that “because Jacobs has

identified only a single error by the state court…his cumulative error claim is meritless.” Objs. at

ECF p. 23. Jacobs objects on the ground that he presented five individual errors by the state court,

and therefore it was plain error for the magistrate judge to find Jacobs’ cumulative error claim

meritless. Id. However, the court does not find that Judge Heffley erred because she sufficiently

addressed each of Jacobs’ individual claims, and only found state court error in one instance

pertaining to a Bruton violation, which this court ultimately holds to be harmless. Jacobs maintains

that “to properly ascertain the merits of Jacobs’ cumulative error claims, it was incumbent upon

the Magistrate to separately address each of Jacobs’ ineffectiveness claims. . .” Id. at ECF p. 24.

The court finds that this is exactly what Judge Heffley did in her report and recommendation, and

therefore the court finds that it was proper for her to conclude that there was no cumulative error

based on her review of the individual claims.

                                8.      Jacobs’ Eighth Objection

       Lastly, Jacobs “specifically objects to the Magistrate Judges [sic] recommendation that

Jacobs’ ‘petition for writ of habeas corpus be denied and dismissed’ and her legal conclusion that

‘there was no substantial showing of the denial of a constitutional right requiring the issuance of a

certificate of appealability.’” Id. at ECF p. 26. He claims each individual claim that he presented

                                                 27
          Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 28 of 29




to the court demonstrated a substantial showing of the denial of a constitutional right, particularly

so with regard to his Bruton error claims where Judge Heffley herself acknowledged the

prosecutor’s violation of Jacobs’ Confrontation Clause rights. Id. However, because this court has

concluded that the Bruton error is harmless, and that Jacobs’ other claims lack merit, the court

overrules Jacobs’ objection. Although this court is denying a certificate of appealability, 16 Jacobs

is advised that he has the right for thirty (30) days to appeal the order denying his § 2254 petition,

see 28 U.S.C. § 2253(a); Fed. R. App. P. 4(a)(1)(A), and that this court’s denial of a certificate of

appealability does not prevent him from appealing, so long as he also seeks a certificate of

appealability from the Third Circuit Court of Appeals. See Fed. R. App. P. 22; 3d Cir. Local R.

App. P. 22.1.

                                             III.      CONCLUSION

         The court agrees with Judge Heffley that the court should deny Jacobs’ petition for a writ

of habeas corpus. Therefore, the court overrules the petitioner’s objections for the most part.

However, while the court adopts the part of the report recommending denial, the court also

modifies the report insofar as the court has conducted a de novo harmless error analysis with

respect to Jacobs’ Bruton issue. Accordingly, the court overrules the objections to the report and

recommendation, except to the extent that Jacobs’ first, second, third, and fourth objections pertain


16
   The court should only issue a certificate of appealability if Jacobs “has made a substantial showing of the denial of
a constitutional right.” 28 U.S.C. 2253(c). “Where a district court has rejected the constitutional claims on the merits
. . . the petitioner must demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In addition,

         [w]hen the district court denies a habeas petition on procedural grounds without reaching the
         prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when the
         prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a
         valid claim of the denial of a constitutional right and that jurists of reason would find it debatable
         whether the district court was correct in its procedural ruling.

Id. Here, for the reasons discussed in this opinion and in the report, the court finds that reasonable jurists would agree
that Jacobs’ habeas claims lack merit, or as with his claim regarding his counsel’s purported ineffectiveness for failing
to ask for a Kloiber instruction, procedurally defaulted (and also meritless).

                                                           28
        Case 2:17-cv-00569-EGS Document 46 Filed 09/24/20 Page 29 of 29




to Judge Heffley’s analysis on the harmlessness of the Bruton violation. The court supplements

Judge Heffley’s analysis with its own with respect to these objections and as otherwise indicated

in this memorandum opinion. The court also declines to issue a certificate of appealability.

       The court will enter a separate order.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                29
